Title: To George Washington from John Paterson, 17 November 1783
From: Paterson, John
To: Washington, George


                  
                     
                     May it please your Excellency,
                     West-Point Nov. 17th 1783.
                  
                  We the Officers still remaining in service are unexpectedly constrained, once more, to trouble you with a request of your interference in our favor.
                  The subject of your interference, is our Pay for the present year: We are fully sensible of the backwardness of the States in raising their levied and expected quota of money, and consequently, of the great inconveniency in paying any large sum to the Army: But what we now request, is only in behalf of ourselves, a few in number, and of consequence, not a large sum will be requisite.  We are induced earnestly to intreat our Arrears of Pay for this year, or at least, a considerable part of it, from our real Distress.  Many of us, from our peculiar situations, have been obliged to incur considerable debts; those we are utterly unable to discharge, without it, and the remainder of us, though we may not be in debt, yet have not more than sufficient to carry us home, and when there, shall have the mortification to have little or nothing to subsist on.  We are induced to ask this for ourselves only, exclusive of the soldiers, because those now in service, it is well known, received large bounties, and have, moreover sold to the several traders, in and about camp, all or most of their pay, and that at a very great discount; and of course, the pay to the soldiers cannot benefit themselves we hope, and make no doubt, from our peculiar situation, that every possible exertion will be made to relieve us.  We are with the greatest Respect, and esteem, in behalf of the officers now in service, your Excellency’s Most obedient servants,
                  
                     John Paterson, M. Genl
                     M. Jackson, Colo.
                     E. Sproat, Lt Col. Comdt
                     2d M. Regt
                  
               